Title: To John Adams from Philip Mazzei, 7 October 1787
From: Mazzei, Philip
To: Adams, John


          
            Stimmo: Signor mio,
            Parigi, 7 8bre 1787.1
          
          Il nostro degno amico Sigr: Jefferson mi comunicò tempo fa i progressi di Vostr’ Eccellenza nella lingua toscana, e il suo desiderio ch’io Le scrivessi nella detta lingua, ogni qual volta mi prendessi la libertà d’incomodarla, facendo uso d’uno stile semplice e chiaro. Eecomi dunque ad obbedire ai suoi comandi, e secondo il solito per chieder favori.
          Il Sigr: Jefferson ed io abbiamo pensato, che la relazione della sollevazion di Massachusets, messa a confronto con quel che è successo di simile negli ultimi undici anni nella Granbrettagna, in Francia, e nell’Impero Ottomanno, potrebbe far prova in favor dei nostri governi, tanto in riguardo alla rarità del fatto, che alle cause, alla condotta, e agli effetti.
          Ciò dovrebbe far parte d’un supplemento che sto scrivendo per la mia opera, e che non posso indugiar molto a mandare sotto il torchio, poichè n’è già stampato il sesto foglio della quarta e ultima parte. Se Vostr’ Eccellenza volesse dunque favorirmi, con tutta la sollecitudine possibile, un ragguaglio esatto delle sollevazioni seguite in codest’ isola nel detto spazio di tempo, Le ne professerei una grande obbligazione.2
          Sono stato informato della fiera malattia del mio caro amico e suo degno genero Col: Smith; La prego di reverirmelo cordialmente, e di ragguagliarmi del presente stato della sua salute. La supplico parimente di presentare i miei umili e sinceri ossequi alla sue Signore, Consorte e Figlia, di onorarmi presto dei suoi comandi, e di permettermi ch’io mi soscriva con egual dose d’affetto e di rispetto, / Di Vostr’ Eccellenza, / Devmo: ed Umilmo: Servitore
          
            Filippo Mazzei
          
         
          TRANSLATION
          
            Most esteemed sir
            Paris, October 7 1787
          
          Our worthy friend Mr. Jefferson communicated to me some time ago your excellency’s progress with the Tuscan language, and your desire that I should write to you in the said language, whenever I had the freedom to accommodate your wishes, using a simple and clear style. Here I am, then, obeying your commands and, as usual, asking for favors.
          Mr. Jefferson and I thought that the account of the Massachusetts uprising, compared with the similar events of the past eleven years in Great

Britain, France and the Ottoman Empire, could serve as proof in favor of our governments, as much with regard to the rarity of the event as to the causes, the conduct and the effects.
          This account will be part of a supplement that I am writing for my work, which I cannot much delay in sending to press, since the sixth sheet of the fourth and last part is already printed. If your excellency would therefore provide me with, as promptly as possible, the exact details of the uprisings that occurred on that island, then I should be greatly obliged to you.
          I have been informed of the grave illness of my dear friend and your worthy son-in-law Colonel Smith. Please give him my regards, and let me know of the present state of his health. I also entreat you to present my humble and sincere respects to your ladies, wife and daughter, to honor me soon with your commands and to permit me to sign with an equal dose of affection and respect, your excellency’s most devoted and most humble servant
          
            Filippo Mazzei
          
        